DETAILED ACTION
This action is in reply to the submission filed on 9/14/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment to claim 1 is acknowledged.
Claims 1-16 are currently pending and have been examined under the effective filing date of 8/15/2019.
Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. 
Regarding pages 6 and 7 of Applicant’s remarks concerning the 101 rejection, Examiner interprets the real-time/live and instant nature of the credit data and order data as effects of the nature of computer systems and credit report pulls. Examiner does not consider a uniqueness factor of the abstract idea, or prior art, in Step 1 of the 101 analysis. The calculation of motor vehicle values data is inherent in the nature of the information. Additionally, using a computer device recited at a high level of generality does not serve to incorporate the judicial exception into an abstract idea. 
Regarding the 103 rejections, Examiner submits Nichol as teaching claims 1 and 2, thereby rejecting these claims under 35 U.S.C. 102, and rejecting claims 3-16 under 35 U.S.C. 103.  Since the claims are rejected under new grounds, the rejections are non-final in nature, prosecution is not closed, and the argument concerning the previous rejection are moot.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) for lack of an antecedent basis. The claims recited the limitation “vehicle-values server.” There is insufficient antecedent basis for this limitation in the claim. If this is the first time this limitation is mentioned in the claims, it must be acknowledged properly.
Claims 13-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear whether or not claims 13 and 14 analyzes all of the indicators, or just at least one, i.e. whether the list of indicators in these claims should be interpreted as an “and” claim or an “or” claim. See MPEP 2111.03, "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades".  Clarification of a conjunction is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: the claims fall under statutory categories of processes and/or machines.
Step 2A Prong 1: the claims recite: receiving communication of endpoint servers, repair orders, consumer credit data and motor vehicle values data; assembling customer data, consumer credit data, and vehicle value data into a service record; analyzing the service record to identify and mark vehicle inefficiency indicators; and make accurate and timely ownership optimization recommendations to service customer.  These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, specifically commercial interactions. The use of data to analyze business, and help increase sales at vehicle dealerships would be considered a commercial interaction.  These limitations could also be considered a mental process.
Step 2A Prong 2: While the benefits of computing technology applied to methods of organizing human activity are recognized, said judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of: a processor executing instructions in tangible memory, a program server, endpoint data-source server and display devices individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.) These limitations are recited at a high level of generality (i.e. as a general purpose computer performing the claimed abstract ideas) such that it amounts to no more than mere instructions to apply the exception using a general purpose computer component. Therefore, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception because, as mentioned in Step 2A Prong 2, they use a general purpose computer device and/or computing technologies to perform an abstract idea in such a way that amounts to no more than mere instructions to apply the exception using a general purpose computer component.  Mere instructions to apply an exception using a general purpose computer cannot provide an inventive concept.  Therefore, the claim is not patent eligible. 
The claims also recite: transmitting said record, including mark, to be viewed on a user display. This is seen as transmitting data over a network, and is considered to be a well-understood, routine and conventional activity according to the MPEP.
Dependent claims 2-16 provide additional information about what information is being sent over servers, but does not provide any new additional elements. The information being sent over servers in the dependent claims does not provide integration or significantly more than the abstract idea. Therefore, the claims remain rejected for the same reasons as the claims they depend from because they serve to narrow the scope of the abstract idea of the independent claims and introduce neither a new abstract idea nor additional limitations that are significantly more/a practical application of an abstract idea.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Nichols et al. (Pub. No. US 2021/0133695 A1).
Regarding Claim 1, Nichols teaches a method of real-time dealer assessment of service customer vehicle ownership efficiency performed by a processor executing instructions in tangible memory, (Nichols ¶0014; real time information for a vehicle owner or user regarding various systems of the vehicle, as well as financial information and recommendations associated with the vehicle to simplify management of the vehicle lifecycle) the method comprising: 
receiving at a program-server in communication with a plurality of remote endpoint data-source servers, motor vehicle repair order data, prescreen consumer credit data and motor vehicle values data (Nichols ¶0014; historical information regarding the current vehicle, taxes, insurance, market data regarding maintenance and repair costs, replacement costs for buying or leasing a replacement vehicle, etc…¶0025; In addition to vehicle information sources 112, the server 102 interacts with various financial institutions 320, which could include various banks, auto lenders, credit unions, etc., and also the user's bank and other financial institutions. Information sources such as insurance companies 310 and the various consumer feedback sources 322 may also provide data regarding such financial institutions, which may also be ranked and displayed on the user interface)
assembling customer data, prescreen consumer credit data and vehicle values data into a single service-event record ((Nichols ¶0014; historical information regarding the current vehicle, taxes, insurance, market data regarding maintenance and repair costs, replacement costs for buying or leasing a replacement vehicle, etc…¶0025; In addition to vehicle information sources 112, the server 102 interacts with various financial institutions 320, which could include various banks, auto lenders, credit unions, etc., and also the user's bank and other financial institutions. Information sources such as insurance companies 310 and the various consumer feedback sources 322 may also provide data regarding such financial institutions, which may also be ranked and displayed on the user interface)
analyzing service-event record data to identify and mark pre-specified vehicle ownership inefficiency indicators within the record (Nichols ¶0014; Rules are applied to the monitored data to manage maintenance, repairs, selling and purchasing a vehicle)
transmitting said record including marked indicators to be viewed on a user display device (Nichols ¶0014; based on the collected data, recommendations for repairing or replacing a vehicle may be displayed, along with a preapprove loan for financing such recommendations.)
to be used to make accurate and timely ownership efficiency optimization recommendations to service facility customer (Nichols ¶0014; based on the collected data, recommendations for repairing or replacing a vehicle may be displayed, along with a preapprove loan for financing such recommendations.)

Regarding Claim 2, Nichols teaches the method of claim 1, wherein a petition for an open repair order list is made comprised of program-server submitting a data query to service-facility server (Nichols ¶0023; server 102 may be configured to interact with auto dealers 314, 316 and repair shops 318 to schedule repairs and maintenance, make appointments for viewing new vehicles, etc)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. (Pub. No. US 2021/0133695 A1) in view of Coard (Pub. No. US 2015/0012169 A1).
Regarding Claim 3, Nichols teaches the method of claim 2. 
Nichols does not, but Coard does teach: wherein a data check for new open repair order records is made comprised of program-server submitting a subsequent data query to the service-facility server and comparing the updated open repair order list against the most previous open repair order list provided by the service-facility server (Coard ¶¶0059-0062; a previous customer may add a new vehicle, or service of a vehicle, or when searching a customer is not found and is determined to be new, and their information is added to the server…¶¶0065-0066; current repairs are compared to previously repaired vehicles…¶0055; historical repair data 42 is dynamic and automatically modified by the POS terminal 22 or technical terminal 66 as each repair to a vehicle is reported)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Nichols with the known technique of order input and records maintenance in Coard because applying the known technique would have yielded predictable results and resulted in an improved system by allowing cost estimates of needed repairs. (Coard Abstract; invention further estimates the costs for a repair to a vehicle in need of repair in advance of performing any diagnostic tests to the vehicle. The system is particularly useful at a point-of-sale system in a vehicle repair center or in a off-site customer access tool)

Regarding Claim 4, Nichols as modified by Coard teaches the method of claim 3. Nichols does not teach, but Coard does teach: wherein a new repair order is identified as having been opened at the service facility comprising program-server isolating a new record found on the new open repair order list (Coard ¶¶0059-0062; a previous customer may add a new vehicle, or service of a vehicle, or when searching a customer is not found and is determined to be new, and their information is added to the server)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Nichols with the known technique of order input and records maintenance in Coard because applying the known technique would have yielded predictable results and resulted in an improved system by allowing cost estimates of needed repairs. (Coard Abstract; invention further estimates the costs for a repair to a vehicle in need of repair in advance of performing any diagnostic tests to the vehicle. The system is particularly useful at a point-of-sale system in a vehicle repair center or in a off-site customer access tool)

Regarding Claim 5, Nichols as modified by Coard teaches the method of claim 4. Nichols does not teach, but Coard does teach: wherein a new service-event record is created comprised of program-server creating a new file containing: repair order open date and time, customer name, physical address, email address, telephone number, service vehicle Vehicle Identification Number and service vehicle mileage received from the service-facility server (Coard ¶0013; appointment date and time for vehicle repair…¶0027 new customer information stored includes customer name, address, contact telephone, email address, vehicle VIN, mileage…¶¶0059-62; a previous customer may add a new vehicle, or service of a vehicle, or when searching a customer is not found and is determined to be new, and their information is added to the server…¶0053; system is also configured to order and generated a work order from the POS terminal 22, which can be sent to a technical terminal 66 to provide the customer information, vehicle type information, area of problem, symptoms and ranking of potential resolutions) Examiner notes new work orders including information such as date and time.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Nichols with the known technique of order input and records maintenance in Coard because applying the known technique would have yielded predictable results and resulted in an improved system by allowing cost estimates of needed repairs. (Coard Abstract; invention further estimates the costs for a repair to a vehicle in need of repair in advance of performing any diagnostic tests to the vehicle. The system is particularly useful at a point-of-sale system in a vehicle repair center or in a off-site customer access tool)

Regarding Claim 6, Nichols as modified by Coard teaches the method of claim 5. Nichols does not, but Coard does teach: wherein service vehicle values data is requested comprised of program-server submitting service vehicle Vehicle Identification Number and service vehicle mileage to vehicle-values server (Coard ¶0027 new customer information stored includes customer name, address, contact telephone, email address, vehicle VIN, mileage)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Nichols with the known technique of order input and records maintenance in Coard because applying the known technique would have yielded predictable results and resulted in an improved system by allowing cost estimates of needed repairs. (Coard Abstract; invention further estimates the costs for a repair to a vehicle in need of repair in advance of performing any diagnostic tests to the vehicle. The system is particularly useful at a point-of-sale system in a vehicle repair center or in a off-site customer access tool)

Regarding Claim 7, Nichols as modified by Coard teaches the method of claim 5, wherein service vehicle information is obtained comprised of vehicle-values server returning service vehicle year, make, model, current trade value and current retail value to program-server. (Nichols ¶0034; Display module 262 displays information regarding dealer trade-in opportunities, as well as possible replacement vehicles) 
Nichols does not teach, but Coard does teach: wherein service vehicle information is obtained comprised of vehicle-values server returning service vehicle year, make, model to program-server. (Coard ¶0027; new customer information stored includes vehicle VIN, mileage, year, make, model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Nichols with the known technique of order input and records maintenance in Coard because applying the known technique would have yielded predictable results and resulted in an improved system by allowing cost estimates of needed repairs. (Coard Abstract; invention further estimates the costs for a repair to a vehicle in need of repair in advance of performing any diagnostic tests to the vehicle. The system is particularly useful at a point-of-sale system in a vehicle repair center or in a off-site customer access tool)
 
Regarding Claim 8, Nichols as modified by Coard teaches the method of claim 5. Nichols does not, but Coard does teach: wherein the service-event record is updated comprised of program server updating vehicle fields in service-event record with data received from the vehicle-values server. (Coard ¶0055 when vehicle repair data is completed, it is recorded and updated to make a more accurate database)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Nichols with the known technique of order input and records maintenance in Coard because applying the known technique would have yielded predictable results and resulted in an improved system by allowing cost estimates of needed repairs. (Coard Abstract; invention further estimates the costs for a repair to a vehicle in need of repair in advance of performing any diagnostic tests to the vehicle. The system is particularly useful at a point-of-sale system in a vehicle repair center or in a off-site customer access tool)

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. (Pub. No. US 2021/0133695 A1) in view of Coard (Pub. No. US 2015/0012169 A1), and further in view of Battista (Pub. No. US 2016/0180358 A1).
Regarding Claim 9, Nichols as modified by Coard teaches the method of claim 5. It does not, but Battista does teach: wherein prescreen consumer credit data is requested comprised of program-server submitting service customer name and address information to consumer-credit server (Battista ¶0101; customer information collected includes name and address… ¶¶0115-0117; customer data may be obtained, including past purchase history and credit history, to help aide in the prediction of needed purchases at the dealership). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Nichols, as modified by Coard, with the known technique of credit history analysis in Battista because applying the known technique would have yielded predictable results and resulted in an improved system by allowing cost estimates of dealer-provided loans. (Battista ¶0117; application 50 may obtain consumers service history, consumers relationship management (CRM) sales, consumers credit history, consumers zip code, consumers home value, and the like)

Regarding Claim 10, Nichols as modified by Coard teaches the method of claim 5. It does not, but Battista does teach: wherein prescreen consumer credit data is obtained comprised of consumer-credit server returning service customer prescreen consumer credit data to program-server (Battista ¶¶0115-0117; customer data may be obtained, including past purchase history and credit history, to help aide in the prediction of needed purchases at the dealership). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Nichols as modified by Coard with the known technique of credit history analysis in Battista because applying the known technique would have yielded predictable results and resulted in an improved system by allowing cost estimates of dealer-provided loans. (Battista ¶0117; application 50 may obtain consumers service history, consumers relationship management (CRM) sales, consumers credit history, consumers zip code, consumers home value, and the like)

Regarding Claim 11, Nichols as modified by Coard teaches the method of claim 5. It does not, but Battista does teach: wherein the service-event record is updated comprised of program server updating consumer credit fields in service-event record with prescreen consumer credit data received from the consumer-credit server (Battista ¶¶0115-0117; customer data may be obtained, including past purchase history and credit history, to help aide in the prediction of needed purchases at the dealership). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Nichols as modified by Coard with the known technique of credit history analysis in Battista because applying the known technique would have yielded predictable results and resulted in an improved system by allowing cost estimates of dealer-provided loans. (Battista ¶0117; application 50 may obtain consumers service history, consumers relationship management (CRM) sales, consumers credit history, consumers zip code, consumers home value, and the like)
 
Regarding Claim 12, Nichols as modified by Coard teaches the method of claim 5. Nichols does not, but Coard does teach: wherein a complete service-event record is published comprised of program server validating complete service customer data (Coard ¶0027; customer information may include name, address, telephone number, in addition to the make/model of all cars owned and leased…¶0059; matching records for repair), complete service vehicle and values data (Coard ¶¶0041-0043; the suggested repairs may be sent from the database through a network to a terminal for viewing by the user, including cost of service).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Nichols with the known technique of order input and records maintenance in Coard because applying the known technique would have yielded predictable results and resulted in an improved system by allowing cost estimates of needed repairs. (Coard Abstract; invention further estimates the costs for a repair to a vehicle in need of repair in advance of performing any diagnostic tests to the vehicle. The system is particularly useful at a point-of-sale system in a vehicle repair center or in a off-site customer access tool)
 Nichols as modified by Coard does not, but Battista does teach complete prescreen consumer credit data (Battista ¶¶0115-0117; customer data may be obtained, including past purchase history and credit history, to help aide in the prediction of needed purchases at the dealership). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Nichols as modified by Coard with the known technique of credit history analysis in Battista because applying the known technique would have yielded predictable results and resulted in an improved system by allowing cost estimates of dealer-provided loans. (Battista ¶0117; application 50 may obtain consumers service history, consumers relationship management (CRM) sales, consumers credit history, consumers zip code, consumers home value, and the like)	

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. (Pub. No. US 2021/0133695 A1) in view of Coard (Pub. No. US 2015/0012169 A1), Battista (Pub. No. US 2016/0180358 A1), and further in view of Lund et al. (Pub. No. US 2014/0074689 A1) and Imrey et al. (Pub. No. US 2011/0178859 A1.)
Regarding Claim 13, Nichols as modified by Coard and Battista teaches the method of claim 12, wherein the complete service-event record is checked for a series of pre-specified static vehicle ownership inefficiency data indicators comprised of the program-server checking and marking (Coard ¶¶0034-0035; different indicators are present that show when cars are not running efficiently and need maintenance): 
a service vehicle with a repair order open for greater than six consecutive days (Coard ¶0052; the repair may be unknown and in the shop for an undisclosed amount of time… ¶0044 of Coard clarifies ¶0085, stating “any one or more of the potential repairs can be selected for cost estimation, or all cost estimates can be prepared and presented on the POS terminal at once, as shown and described with respect to FIG. 4F, discussed below. For each potential repair, the repair cost data 34 preferably includes global inputs 44 and local input 46. Global inputs 44 include an estimate of labor time 48.”  Thereby, Coard teaches the indication of repair time, including repairs lasting multiple days, up to and above 6 days.  Further, ¶0054 of Coard teaches “technician data 64 provides the data to calculate or a calculated efficiency level or score for preferably each service technician for each specific type of repair the technician performs. For purposes of the described system, "efficiency" is defined as ability to complete an indicated repair within a least amount of time.”))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Nichols with the known technique of order input and records maintenance in Coard because applying the known technique would have yielded predictable results and resulted in an improved system by allowing parties to estimate repair costs and time. (Coard Abstract; invention further estimates the costs for a repair to a vehicle in need of repair in advance of performing any diagnostic tests to the vehicle. The system is particularly useful at a point-of-sale system in a vehicle repair center or in a off-site customer access tool…¶¶0034-0035; different indicators are present that show when cars are not running efficiently and need maintenance)
Nichols as modified by Coard does not teach, but Battista does teach inefficiency data indicators comprised of: 
a service vehicle mileage of greater than a pre-specified mileage amount (Battista ¶0116; dealership management system may include information about trade mileage, and a range that would offer a deal. Examiner notes the trade mileage as a current mileage.)
a service customer record with recent motor vehicle dealer credit inquiries (Battista ¶0085; a request for vehicle are recorded for date and time…¶0117; consumers credit history Examiner notes credit inquiries includes credit history.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Nichols, as modified by Coard with the known technique of credit history analysis in Battista because applying the known technique would have yielded predictable results and resulted in an improved system by allowing cost estimates of dealer-provided loans. (Battista ¶0117; application 50 may obtain consumers service history, consumers relationship management (CRM) sales, consumers credit history, consumers zip code, consumers home value, and the like)
Nichols as modified by Coard and Battista do not teach, but Lund does teach:
a service customer with an open auto trade line interest rate and consumer credit score that is disproportionate as compared to a pre-specified set of numerical range limits (Lund ¶0145; a graph showing typical correlating interest rate to credit scores, so when out of the range, the rates may be changes to better the customer). 
a service customer credit score within a pre-specified numerical range (Lund ¶0026; FIG. 13 depicts a system interface showing data to provide a tabular, graphical or other view of interest rates by credit score range according to some embodiments of the invention.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Nichols, as modified by Coard and Battista, with the known technique of credit history analysis in Lund because applying the known technique would have yielded predictable results and resulted in an improved system by allowing cost estimates of dealer-provided loans. (Lund ¶0228; a number of variables help save a consumer money, and interest rate is an important value).
Nichols as modified by Coard, Battista and Lund does not teach, but Imrey teaches: a service customer open auto trade line that is greater than a pre-specified percentage paid (Imrey ¶0190; server may find resources external to the user that indicate a credit score … three car loans (two of which were paid off and one which is nearing completion))
and a service customer open auto trade line within a pre-specified number of calendar months of payoff (Imrey ¶0162; credit agency having the screen of FIG. 15 before her may know the specifics of the debt and the state of negotiations to date, and may enter a down payment, a term, an interest rate, and an expiration rate, which may be received by server 102 and presented to the user/debtor via debtor device 106. The "calculate" option calculates the monthly rate and total of debt paid)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Nichols, as modified by Coard, Battista and Lund, with the known technique of credit history analysis in Imrey because applying the known technique would have yielded predictable results and resulted in an improved system by allowing cost estimates of dealer-provided loans. (Imrey Abstract; system assesses the needs and circumstances faced by the user and potentially similar users and determines whether one or more products or services may be of interest to the user)

Regarding Claim 14, Nichols as modified by Coard, Battista, Lund, and Imrey teaches the method of claim 13. Nichols does not teach, but Coard does teach:
 wherein the service-event record is categorized as needing vehicle ownership optimization review comprised of the program-server checking for and marking (Coard ¶¶0034-0035; different indicators are present that show when cars are not running efficiently and need maintenance): 
a service-event record with three or more marked vehicle ownership inefficiency data indicators (Coard ¶0036; the symptoms of needed repairs may be input by the customer, more than one may be input and rated in hierarchal importance), 
a vehicle repair order open for more than six consecutive days (Coard ¶0052; the repair may be unknown and in the shop for an undisclosed amount of time…¶0044 of Coard clarifies ¶0085, stating “any one or more of the potential repairs can be selected for cost estimation, or all cost estimates can be prepared and presented on the POS terminal at once, as shown and described with respect to FIG. 4F, discussed below. For each potential repair, the repair cost data 34 preferably includes global inputs 44 and local input 46. Global inputs 44 include an estimate of labor time 48.”  Thereby, Coard teaches the indication of repair time, including repairs lasting multiple days, up to and above 6 days.  Further, ¶0054 of Coard teaches “technician data 64 provides the data to calculate or a calculated efficiency level or score for preferably each service technician for each specific type of repair the technician performs. For purposes of the described system, "efficiency" is defined as ability to complete an indicated repair within a least amount of time.”))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Nichols with the known technique of order input and records maintenance in Coard because applying the known technique would have yielded predictable results and resulted in an improved system by allowing parties to estimate repair costs and time. (Coard Abstract; invention further estimates the costs for a repair to a vehicle in need of repair in advance of performing any diagnostic tests to the vehicle. The system is particularly useful at a point-of-sale system in a vehicle repair center or in a off-site customer access tool…¶¶0034-0035; different indicators are present that show when cars are not running efficiently and need maintenance)
Nichols as modified by Coard and Battista does not, but Lund does teach:
prescreen consumer credit data that includes a service vehicle auto trade line that is paid off (Lund ¶0151; Accounts that are paid, closed or settled with no balance, or transferred), 
prescreen consumer credit data that includes an automobile dealer credit inquiry within the preceding 30 days (Lund Table 5 showing indicators of credit inquiries within X months). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Nichols as modified by Coard and Battista with the known technique of credit history analysis in Lund because applying the known technique would have yielded predictable results and resulted in an improved system by allowing cost estimates of dealer-provided loans and identify key areas in a user’s credit report to analyze in the context of financial decisions. (Lund ¶0228; a number of variables help save a consumer money, and interest rate is an important value… ¶0130; below process is a unique approach to enabling lenders who work with consumers an opportunity to collaborate with consumers regarding specific recommendations generated for their denied applicants.)

Regarding Claim 15, Nichols as modified by Coard, Battista, Lund, and Imrey teaches the method of claim 14, wherein the marked and categorized service-event record is made available to user comprised of the transmission of a visual representation of service- event record to a user display device (Nichols ¶0034; Based on the received information, the data analysis system 104 may calculate various “keep-or-sell” scenarios and based thereon, provide related recommendations on the user interface)
 
Regarding Claim 16, Nichols as modified by Coard, Battista, Lund and Imrey teaches the method of claim 15, wherein displayed data is used to make accurate and timely ownership efficiency optimization recommendations to service facility customer comprised of user interface with service facility customer referencing displayed data to recommend service vehicle ownership optimization solutions (Nichols ¶0034; Display module 262 displays information regarding dealer trade-in opportunities, as well as possible replacement vehicles. In some examples, the display 262 shows average trade in values from various dealers, date ranges of such values, location of the dealers, and potential costs resulting from trading-in the vehicle 110 for a replacement vehicle. Based on the received information, the data analysis system 104 may calculate various “keep-or-sell” scenarios and based thereon, provide related recommendations on the user interface)

	
Conclusion
Pertinent prior art made of record but not relied upon in this action include: Figliozzi, Miguell, Economic and Environmental Optimization of Vehicle Fleets: A Case Study of the Impacts of Policy, Market, Utilization, and Technological Factors, January 23, 2011, Annual Meeting of the Transportation Research Board.  Figliozzi teaches analyzation of operation efficiency of fleet vehicles. Applicant is respectfully suggested to carefully review these references.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/ALLEN C CHEIN/          Primary Examiner, Art Unit 3687